Citation Nr: 0629123	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  05-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1954.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision by the RO in Huntington, 
West Virginia, which denied service connection for the cause 
of the veteran's death.

In August 2006, the veteran presented testimony at a 
videoconference hearing before the undersigned acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1986 decision, the RO denied the veteran's claim 
of service connection for the cause of the veteran's death.  
The appellant was notified of this decision and of her 
appellate rights that same month.  However, she did not file 
a timely appeal with respect to this issue, and this decision 
is final.

2.  The evidence associated with the claims file since the 
May 1986 decision raises a reasonable possibility of 
substantiating the claim of service connection for the cause 
of the veteran's death. 


CONCLUSIONS OF LAW

1.  The unappealed May 1986 decision, which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2005).

2.  The evidence received since the May 1986 decision, which 
relates to the issue of service connection for the cause of 
the veteran's death is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).

The Federal Circuit Court has clarified that the VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the appellant's claim by means of a letter 
dated in April 2004.  The April 2004 letter told her to 
submit relevant evidence in her possession.

VCAA notice should be provided to a claimant prior to the 
initial adjudication of the claim.  Mayfield v. Nicholson.  
The April 2004 notice was provided prior to the initial 
adjudication.  

The appellant was not prejudiced, however.  The claim was 
readjudicated in August 2005, and such readjudication cured 
the timing defect.  Mayfield v. Nicholson.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is remanding 
the appellant's claim, no effective date is being assigned.  
Thus, the appellant is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

The duty to assist has been fulfilled, and there is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matter on appeal that has yet to be 
secured.

Thus, the appeal is ready to be considered on the merits.

Analysis

The requirement of submitting new and material evidence to 
reopen a claim is a matter that the Board is required to 
address prior to considering the claim on the merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this 
case, in a May 1986 decision, the RO denied the veteran's 
claim of service connection for the cause of the veteran's 
death.  The appellant was notified of this decision and of 
her appellate rights the same month.  The appellant did not 
file a timely appeal with respect to this issue, and this 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2005).

The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in April 2004, the 
appellant submitted a statement indicating that she was 
seeking to reopen her previously denied claim.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  If 
such evidence has been received, the claim is then 
adjudicated on the merits.  Manio v. Derwinski, 1 Vet. App. 
140 (1990).

For claims to reopen filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The May 1986 decision, denied service connection for the 
cause of the veteran's death.

Evidence of record at the time of the May 1986 decision 
included the veteran's service medical records which are 
essentially negative for any treatment pertaining to diffuse 
metastatic cancer.    

Also included in the file were VA treatment records dated in 
September 1973 which show treatment for the cervical and 
lumbar spine, as well as a VA hospital summary which 
reflected an admission date of April 1979 to the VA hospital.  
These hospitalization records noted that in November 1978 the 
veteran had a biopsy completed on a lesion located on the 
left interior chest.  Following the biopsy, a pathological 
diagnosis of basal cell carcinoma was noted.  

Shortly afterwards, in March 1979, the veteran noted an 
axillary mass which had progressed and increased in size and 
tenderness.  The mass was biopsied and a diagnosis of poorly 
differentiated carcinoma was rendered.  He was admitted to 
the VA hospital for cobalt therapy.  On discharge he was 
instructed to report to the Oncology Clinic at the Ann Arbor 
VA hospital.  His diagnosis upon discharge was poorly 
differentiated type carcinoma on the right axillary node, 
primary unknown.  

The evidence received since the May 1986 decision includes 
numerous VA outpatient treatment records dated from 1978 to 
1980.  These records continue to show treatment for various 
cancers, including metastatic oat cell carcinoma of the right 
axilla and right lobe of the liver with questionable lung as 
the primary; status post squamous cell carcinoma of the skin; 
and status post basal cell carcinoma.  Additional records 
dated in 1980 reflect treatment the veteran underwent prior 
to and at the time of his death.  

Additional evidence also consisted of the veteran's personnel 
records which show that he served in the United States Navy 
and was stationed aboard the USS Whetstone from 1951 to 1954. 

Also included in the claims folder since the May 1986 
decision is the appellant's testimony offered at the August 
2006 hearing.  The appellant testified that at the time of 
the veteran's death he had cancer throughout his body, 
including in his respiratory area and lungs.  She stated that 
during his time in the Navy, he was stationed aboard the USS 
Whetstone as a seaman.  While on the USS Whetstone he was 
required to work in engineering spaces and as a deck hand 
where he was exposed to lead based paint.  She felt that 
working in engineering spaces as well as exposure to lead 
based paint could have led to asbestos exposure which caused 
the veteran's cancer and ultimately his death.         

For the foregoing reasons, the Board finds that the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b) is 
applicable in this case.  As such, the Board finds that the 
evidence submitted following the May 1986 decision is new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  In addition, the Board finds 
that the additional evidence is material as it relates to an 
unestablished fact necessary to substantiate the claim.  
Specifically, the additional evidence shows that the veteran 
may have been exposed to asbestos during his time in active 
duty and that his cancers may be due to asbestos exposure.  
Additionally, the new evidence reveals additional types of 
cancer the veteran had throughout his lifetime, and the 
treatment he underwent prior to and at the time of his death.  
However, additional development is necessary prior to full 
appellate adjudication of the claim of service connection for 
the cause of the veteran's death.

In sum, the Board finds that the evidence received since the 
final denial of the claim on appeal constitutes new and 
material evidence, raising a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's claim 
of service connection for the cause of the veteran's death, 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).  As additional development is required prior 
to appellate adjudication, the case is remanded to the RO for 
additional development.


ORDER

New and material evidence having been received, the claim of 
service connection for the cause of the veteran's death, is 
reopened; the appeal is granted to this extent only.



REMAND

Having reopened the appellant's claim of service connection 
for the cause of the veteran's death, the Board now turns to 
the merits of the claim.

The appellant is the widow of the veteran and she claims that 
service connection is warranted for the cause of the 
veteran's death.  She claims that the veteran was exposed to 
asbestos while serving in the United States Navy and that his 
death from cancer is related to his military service.

The record shows that the veteran served in the United States 
Navy.  Military records show that the veteran's MOS was 
within the deck department and that he served on the USS 
Whetstone (LSD-27).

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos - 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.   VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  Specific to 
claims stemming from exposure to asbestos, the VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  The VA must also 
assure development to determine whether or not there is pre-
service and/or post-service evidence of occupational or other 
asbestos exposure.  Finally, a determination must then be 
made as to the relationship between the veteran's asbestos 
exposure and his claimed disease.  See VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21(d)(1).

The Board observes that the veteran was diagnosed with 
various cancers during his lifetime.  The veteran's death 
certificate notes that he died on May [redacted], 1980, and 
identifies diffuse metastatic cancer, unknown primary, as the 
immediate cause of death, due to or as a consequence of acute 
renal failure, liver failure, due to or as a consequence of 
brain metastasis. 

In view of the appellant's claim that the veteran was exposed 
to asbestos in service and the available medical evidence, an 
opinion must be obtained regarding whether the veteran was 
exposed to asbestos during service and had a present disease 
related to service.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether 
there is evidence that the veteran was 
exposed to asbestos during service.  If 
it is determined that the veteran was 
exposed to asbestos during service, 
forward the claims file to an 
appropriate VA doctor to review the 
record and render an opinion as to 
whether it is at least as likely as not 
(a probability of fifty percent or 
more) that the veteran's various 
cancers during his lifetime were 
related to exposure to asbestos during 
his military service in the Navy.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  In rendering this 
opinion, the examiner should review the 
veteran's medical history, as 
demonstrated in the claims file.

2.  Re-adjudicate the claim.  If the 
claim is not fully granted, issue a 
supplemental statement of the case 
before returning the appeal to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


